DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/517,255, filed on June 20, 2012.

Double Patenting
Claim(s) 1 – 16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 20 of U.S. Patent No. 10,581,656 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent are base station, terminal apparatus, communication control method and radio communication system where the data signal is transmitted/received and wherein the data signal having been classified to the class according to the service quality and assigned to a component carrier based on the class of the signal which are not patentable distinct from each other.
For claim 1, U.S. Patent No. 10,581,656 claims circuitry configured to receive control information from the base station, the control information including information regarding mapping between each of the plurality of component carriers and one of a plurality of classes according to a service quality of a data signal; and receive the data signal on the downlink communication channel, the data signal having been classified to the class according to the service quality and assigned to at least one component carrier of the plurality of component 
For claim 2, U.S. Patent No. 10,581,656 claims wherein the plurality of classes include a Conversational Class (see claim 2).
For claim 3, U.S. Patent No. 10,581,656 claims wherein the service quality includes Transfer delay (see claim 3).
For claim 4, U.S. Patent No. 10,581,656 claims wherein the service quality includes Error rate and/or Guaranteed bit rate (see claim 4).
For claim 5, U.S. Patent No. 10,581,656 claims circuitry configured to, for each data signal of a plurality of data signals, classify the data signal to one of a plurality of classes according to a service quality; assign the data signal to at least one component carrier of the plurality of component carriers based on the class of the data signal; and transmit control information to the user equipment, the control information including information regarding mapping between each of the plurality of component carriers and the class according to the service quality of the data signal, wherein the communication channel is formed by aggregating a plurality of frequency bands, each of the plurality of frequency bands being a component carrier (see claims 6 and 10).
For claim 6, U.S. Patent No. 10,581,656 claims wherein the plurality of classes include a Conversational Class (see claim 7).
For claim 7, U.S. Patent No. 10,581,656 claims wherein the service quality includes Transfer delay (see claim 8).

For claim 9, U.S. Patent No. 10,581,656 claims circuitry configured to, for each data signal of one or more of data signals, receive control information from the base station, the control information including information regarding mapping between each of the plurality of component carriers and one of a plurality of classes according to a service quality of the data signal; and classify the data signal to the class according to the service quality; assign the data signal to at least one component carrier of the plurality of component carriers based on the class of the data signal, wherein the communication channel is formed by aggregating a plurality of frequency bands, each of the plurality of frequency bands being a component carrier (see claim 11 and 15).
For claim 10, U.S. Patent No. 10,581,656 claims wherein the plurality of classes include a Conversational Class (see claim 12).
For claim 11, U.S. Patent No. 10,581,656 claims wherein the service quality includes Transfer delay (see claim 13).
For claim 12, U.S. Patent No. 10,581,656 claims wherein the service quality includes Error rate and/or Guaranteed bit rate (see claim 14).
For claim 13, U.S. Patent No. 10,581,656 claims circuitry configured to transmit control information to the user equipment, the control information including information regarding mapping between each of the plurality of component carriers and one of a plurality of classes according to a service quality of a data signal, and receive the data signal on the communication channel, the data signal having been classified to the class according to the service quality and assigned to at least one component carrier of the plurality of component carriers based on the 
For claim 14, U.S. Patent No. 10,581,656 claims wherein the plurality of classes include a Conversational Class (see claim 17).
For claim 15, U.S. Patent No. 10,581,656 claims wherein the service quality includes Transfer delay (see claim 18).
For claim 16, U.S. Patent No. 10,581,656 claims wherein the service quality includes Error rate and/or Guaranteed bit rate (see claim 19).
Claim(s) 1, 5, 9 and 13 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 12 of U.S. Patent No. 10,009,154 B2 in view of Izhizu et al. (US 2010/00135214 A1; hereinafter “Izizu”) and further in view of Menzel (US 2004/0042508 A1). 
For claim 1, U.S. Patent No. 10,009,154 claims circuitry configured to receive the data signal on the downlink communication channel, the data signal having been classified to the class according to the service quality and assigned to at least one component carrier of the plurality of component carriers based on the class of the data signal (see claim 12).  U.S. Patent No. 10,009154 does not explicitly claim receive control information from the base station, the control information including information regarding mapping between each of the plurality of component carriers and one of a plurality of classes according to a service quality of a data signal (it is noted that the claim 12 claims service quality is assigned to the component carrier); and wherein the downlink communication channel is formed by aggregating a plurality of frequency bands, each of the plurality of frequency bands being a component carrier (it is noted 
For claim 5, U.S. Patent No. 10,009,154 claims circuitry configured to, for each data signal of a plurality of data signals, classify the data signal to one of a plurality of classes according to a service quality; assign the data signal to at least one component carrier of the plurality of component carriers based on the class of the data signal (see claim 1).  U.S. Patent No. 10,009,164 does not explicitly claim transmit control information to the user equipment, the control information including information regarding mapping between each of the plurality of component carriers and the class according to the service quality of the data signal (it is noted that the claim 1 claims service quality is assigned to the component carrier), wherein the communication channel is formed by aggregating a plurality of frequency bands, each of the plurality of frequency bands being a component carrier (it is noted that claim 8 claims “mixes the plurality of component carriers to form the communication channel”).  Izhizu from the field of communications similar to that  of the U.S. Patent 10,009,154 teaches wireless links with at least different frequencies (see paragraph 0019); a link aggregation method in which a plurality of wireless links are integrated so as to establish a single traffic.  In that case, a link aggregate management means for integrating and distributing the traffic with the communication terminal to the plurality of wireless links according to the connection method determined by the connection-method  reconstruction management means so as to link-aggrade them is provided 

For claim 13, U.S. Patent No. 10,009,154 claims circuitry configured to, and receive the data signal on the communication channel, the data signal having been classified to the class according to the service quality and assigned to at least one component carrier of the plurality of component carriers based on the class of the data signal (see claim 1).  U.S. Patent No. 10,009,154 does not explicitly claim transmit control information to the user equipment, the control information including information regarding mapping between each of the plurality of component carriers and one of a plurality of classes according to a service quality of a data .  
Claim(s) 2 – 4, 6 – 8, 10 – 12 and 14 – 16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 12 of U.S. Patent No. 10,009,154 B2 in view of Izhizu and Manzel and further in view of Krishnarajah et al. (US 2003/0081592 A1; hereinafter “Krishnarajah”). 
For claim 2 – 4, 6 – 8, 10 – 12 and 14 – 16, the U.S. Patent 10,009,154 claims all of the subject matter with the exception of wherein the plurality of classes includes Conversational Class, or wherein the service quality includes Transfer delay, or wherein the service quality further includes Error rate and/or Guaranteed bit rate.  Krishnarajah from the field of communications similar to that of the U.S. Patent 10,009,154 teaches plurality  of classes includes Conversational Class (see Table 1 and 2) and wherein the service quality includes Transfer delay (see Table 2) and wherein the service quality further includes Error rate and/or Guaranteed bit rate (see Table 2).  Therefore, it would have been obvious to one skilled in the art before the invention was made to have the classes and service quality as taught by .
Claim(s) 1, 5, 9 and 13 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 8 of U.S. Patent No. 8,885,629 B2 in view of Izhizu and further in view of Menzel.
For claim 1, U.S. Patent No. 8,885,629 claims circuitry configured to receive the data signal on the downlink communication channel, the data signal having been classified to the class according to the service quality and assigned to at least one component carrier of the plurality of component carriers based on the class of the data signal (see claim 8).  U.S. Patent No. 8,885,629 does not explicitly claim receive control information from the base station, the control information including information regarding mapping between each of the plurality of component carriers and one of a plurality of classes according to a service quality of a data signal (it is noted that the claim 8 claims in accordance with channel quality for the component carrier); and wherein the downlink communication channel is formed by aggregating a plurality of frequency bands, each of the plurality of frequency bands being a component carrier (it is noted that claim 8 states “communication channel formed by integrating a plurality of component carriers”).  Izhizu from the field of communications similar to that  of the U.S. Patent 8,885,629 teaches wireless links with at least different frequencies (see paragraph 0019); a link aggregation method in which a plurality of wireless links are integrated so as to establish a single traffic.  In that case, a link aggregate management means for integrating and distributing the traffic with the communication terminal to the plurality of wireless links according to the connection method determined by the connection-method  reconstruction management means so as to link-aggrade them is provided on the communication network side (see paragraph 
For claim 5, U.S. Patent No. 8,885,629 claims circuitry configured to, for each data signal of a plurality of data signals, classify the data signal to one of a plurality of classes according to a 
For claim 9, U.S. Patent No. 8,885,629 claims circuitry configured to, for each data signal of one or more of data signals, and classify the data signal to the class according to the service quality; assign the data signal to at least one component carrier of the plurality of component carriers based on the class of the data signal (see claim 8).   U.S. Patent No. 8,885,629 does not explicitly claim receive control information from the base station, the control information including information regarding mapping between each of the plurality of component carriers and one of a plurality of classes according to a service quality of the data signal (it is noted that the claim 8 claims in accordance with channel quality for the component carrier), wherein the communication channel is formed by aggregating a plurality of frequency bands, each of the 
For claim 13, U.S. Patent No. 8.885.629 claims circuitry configured to, and receive the data signal on the communication channel, the data signal having been classified to the class according to the service quality and assigned to at least one component carrier of the plurality of component carriers based on the class of the data signal (see claim 1).  U.S. Patent No. 8,885,629 does not explicitly claim transmit control information to the user equipment, the control information including information regarding mapping between each of the plurality of component carriers and one of a plurality of classes according to a service quality of a data signal  (it is noted that the claim 1 claims in accordance with channel quality for the component carrier), wherein the communication channel is formed by aggregating a plurality of frequency bands, each of the plurality of frequency bands being a component carrier  (it is noted that claim 1 states “communication channel formed by integrating a plurality of component carriers”). Izhizu from the field of communications similar to that  of the U.S. Patent 8,885,629 teaches wireless links with at least different frequencies (see paragraph 0019); a link aggregation method in which a plurality of wireless links are integrated so as to establish a single traffic.  In that case, a link aggregate management means for integrating and distributing the traffic with the communication terminal to the plurality of wireless links according to the connection .  
Claim(s) 2 – 4, 6 – 8, 10 – 12 and 14 – 16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 8 of U.S. Patent No. 8,885,629 B2 in view of Izhizu and Manzel and further in view of Krishnarajah.
For claim 2 – 4, 6 – 8, 10 – 12 and 14 – 16, the U.S. Patent 8,885,629 claims all of the subject matter with the exception of wherein the plurality of classes includes Conversational Class, or wherein the service quality includes Transfer delay, or wherein the service quality further includes Error rate and/or Guaranteed bit rate.  Krishnarajah from the field of communications similar to that of the U.S. Patent 8,885,629 teaches plurality  of classes includes Conversational Class (see Table 1 and 2) and wherein the service quality includes Transfer delay (see Table 2) and wherein the service quality further includes Error rate and/or Guaranteed bit rate (see Table 2).  Therefore, it would have been obvious to one skilled in the art before the invention was made to have the classes and service quality as taught by Krishnarajah into the U.S. Patent 8,885,629.  The motivation for doing this is to provide an efficient end-to-end communication system by maintaining certain QoS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464